The above cause was orally argued October 3, 1931, and an opinion filed December 19, 1931, reported in 59 S.D. 340,239 N.W. 852. Thereafter a rehearing was granted because by inadvertence some of the counsel entitled to notice of *Page 500 
oral argument had failed to receive the same. The case was again presented on oral argument on rehearing on Friday, February 5, 1932.
Having carefully considered the further arguments of counsel as advanced on the rehearing, we are not disposed to recede from the views announced in the former opinion. That opinion is therefore adhered to, and the orders appealed from are reversed.
All the Judges concur.